Citation Nr: 9926609	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-05 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to Department of Veterans Affairs disability 
compensation for cardiovascular disability under the 
provisions of 38 U.S.C.A. § 1151 (West 1991).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1967.  This is an appeal from a December 1996 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office, Milwaukee, Wisconsin, which denied entitlement to VA 
disability compensation for coronary artery disease under the 
provisions of 38 U.S.C.A. § 1151.  In March 1999, the veteran 
and his wife testified at a hearing before a member of the 
Board of Veterans' Appeals (Board) sitting in Washington, 
D.C.  The case is now before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  By rating action dated in August 1993, the veteran was 
determined to be permanently and totally disabled for pension 
purposes effective in December 1992 due to conditions 
including a low back disability with loss of use of the lower 
extremities, rated 100 percent disabling.  

2.  In October 1996, the veteran submitted a claim for VA 
disability compensation for a heart condition resulting from 
improper or inadequate treatment by the VA.  

3.  No medical evidence has been submitted demonstrating that 
the veteran's cardiovascular disability was aggravated or 
that he suffered any additional disability as a result of VA 
medical or hospital treatment.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for VA disability compensation for a cardiovascular 
disability pursuant to the provisions of 38 U.S.C.A. § 1151.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking VA disability compensation for a heart 
condition pursuant to the provisions of 38 U.S.C.A. § 1151.  
The legal question to be answered initially is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of the claim 
because such development would be futile.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the claim is not well grounded.  

I.  Background

In an August 1993 rating action, the veteran was determined 
to be permanently and totally disabled for disability pension 
purposes effective in December 1992 primarily as a result of 
a low back disability with loss of use of the lower 
extremities, rated 100 percent disabling.  

In October 1996, the veteran submitted a claim for VA 
disability compensation for a heart condition which he 
maintained was a result of inadequate or improper treatment 
by the VA.  Specifically, the veteran maintains that his high 
cholesterol level and high blood pressure were known by the 
VA doctors and he was never given medication or treatment of 
those conditions.  That incorrect treatment brought about his 
current heart condition.  The veteran maintains that he had 
never been treated for hypertension until he went into the VA 
hospital for a heart attack.  He never refused to take 
medication for high blood pressure.  He was hospitalized in 
July 1995 for a heart attack and was then given medication 
for high blood pressure.  

VA medical records reflect that the veteran was observed and 
treated on numerous occasions beginning in 1992 primarily for 
his low back condition.  He was hospitalized by the VA from 
March 29 to March 30, 1993, for a myelogram.  An abbreviated 
nursing data base dated March 29, 1993, reflects a blood 
pressure reading of 174/114 at 10:30 a.m.  The attending 
physician was notified and the veteran was given medication.  
At 10:45 a.m., his blood pressure was 158/93.  At 3 a.m. on 
March 30, 1993, his blood pressure was 143/81.  

The veteran was afforded VA general medical and aid and 
attendance examinations in June 1993.  On the general medical 
examination, his heart rate was 80 and the rhythm was 
regular.  No murmurs were heard.  His blood pressure was 
140/90.  Chest X-ray studies showed the heart to be normal in 
size and position.  Laboratory studies showed an elevated 
cholesterol level of 249.  

VA outpatient treatment records reflect that the veteran was 
seen on June 2, 1994, for a refill of his pain medication.  
Blood pressure readings of 162/96 and 160/98 were recorded.  
It was indicated that his diastolic blood pressure was always 
greater than 90.  He was prescribed Amlodipine, a medication 
for angina or high blood pressure.  

When the veteran was seen on July 7, 1994, his blood pressure 
was 168/108.  He indicated that he had not taken his blood 
pressure medication for 48 hours and that the blood pressure 
medication had given him headaches.  He was given a 
prescription for a refill of Amlodipine and the physician 
urged compliance with that medication.  

The veteran was again seen on August 23, 1994; he indicated 
that his blood pressure had increased.  He felt that the 
blood pressure medication was not working. He claimed to be 
100 percent compliant with his medication.  He was given 
booklets on blood pressure and was referred to a physician.  
When seen by the physician, blood pressure readings of 144/86 
and 124/78 were recorded.  The physician concluded that his 
hypertension was well controlled and he was advised to 
continue with his medication.  He was also scheduled for 
enrollment in the smoking cessation program.  An 
electrocardiogram performed on December 16, 1994 was normal.  
His cholesterol was 254.  An assessment was made of 
hyperlipidemia.  It was noted that he was temporarily leaving 
for another state and a return appointment was made for four 
months.  

An electrocardiogram performed on April 6, 1995 was normal.  
His blood pressure was 138/80.  It was indicated that his 
hypertension was well controlled.  He was again advised to 
discontinue smoking.  With regard to his high cholesterol, 
diet control was recommended.  

The veteran was hospitalized by the VA from July 6 to 
July 17, 1995, with a complaint of chest pain of one month's 
duration.  The pain was described as substernal.  He 
indicated that he had had about 10 to 15 episodes over the 
previous month, but on the day of admission, the episode had 
lasted one hour which was the longest period.  On physical 
examination, the heart had a regular rate and rhythm without 
murmur.  He was admitted to rule out a myocardial infarction 
(heart attack). During the hospitalization a myocardial 
infarction was ruled out by serial enzymes and 
electrocardiograms.  He had several subsequent episodes of 
chest pain that were relieved with sublingual nitroglycerin.  
Because of the continuing chest pain and other symptoms, it 
was decided to catheterize the veteran.  Cardiac 
catheterization showed that he had coronary artery disease 
that was amenable to stent placement.  One stent was placed 
in the left circumflex artery and the veteran tolerated the 
procedure well.  The remainder of his stay in the hospital 
was uneventful.  His discharge medications included Coumadin 
and sublingual nitroglycerin for chest pain.  He was also 
placed on a low salt, low cholesterol diet.  In addition to 
coronary artery disease, on discharge a diagnosis of unstable 
angina was recorded.  

When the veteran was seen in late July 1995, he was doing 
well and had no chest pain, shortness of breath or 
palpitations.  The heart had a normal rhythm.  When he was 
seen in October 1995, his blood pressure was 164/92.  He 
complained of increased dizziness since July 1995 but was all 
right at the current time.  He denied having any new chest 
pain, shortness of breath or ankle edema.  It was indicated 
that he was currently stable.  

When the veteran was seen on an outpatient basis in June 
1997, his blood pressure was 140/80.  It was indicated that 
his cholesterol was under good control.  Stress monitoring in 
November 1997 showed a fixed inferior wall defect toward the 
apex and in the inferior wall from the midventricle toward 
the base there was a fixed absent area of activity.  The left 
ventricular ejection fraction was 50 percent.  

When the veteran was seen in June 1998, his blood pressure 
was 111/82.  It was indicated that his hyperlipidemia was 
under excellent control and that his hypertension was also 
well controlled.  

During the course of the March 1999 hearing, the veteran 
related that he had been told by the VA that his high blood 
pressure readings had been caused by his back pain and the VA 
would not treat him for high blood pressure.  He had been 
placed on the medication Amlodipine for high blood pressure 
in June 1994, but had never been given a reason why they had 
placed him on that medication.  He was not aware that the 
medication was for high blood pressure.  After he had been 
placed on the medication for high blood pressure, he felt 
much better.  He had not been given any counseling for his 
high cholesterol.  He had severe chest pain on July 6 and 
went to the VA hospital.  He had improved during his hospital 
stay after they placed the stent in his heart.  He had been 
told by the doctors that he had, in fact, had a heart attack.  
After his cardiac surgery, he had seen his prior attending 
physician who indicated that, because of her neglect, she had 
caused his heart attack.  The veteran related that he had 
attempted to obtain statements from other doctors at the VA 
hospital to that effect but no one would put anything in 
writing.  


II.  Analysis

The veteran has contended that he developed a heart condition 
as a result of inadequate or improper treatment by the VA 
during the period from 1992 to 1995.  He has maintained that 
he had high blood pressure and high cholesterol for over two 
years prior to his heart attack, but he was never treated by 
the VA for either problem.  Electrocardiograms were also 
misread.  The veteran has maintained that his current 
cardiovascular disability could have been prevented if he had 
received the proper treatment.  

Where a veteran suffers disease or injury or aggravation of 
an existing disease or injury resulting in additional 
disability to the veteran by reason of VA hospital, medical, 
or surgical treatment, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation was service connected.  In determining whether 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA hospitalization, medical, or surgical treatment, 
it will be necessary to show that additional disability is 
actually the result of such disease or injury or aggravation 
of an existing disease or injury and not merely coincidental 
therewith.  38 U.S.C.A. § 1151, 38 C.F.R. § 3.358.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Here, the veteran has not 
submitted any medical opinion or authority in support of his 
assertion that he has a cardiovascular disability which 
resulted from inadequate or improper treatment by the VA 
during the period from 1992 to 1995.  

While the veteran is certainly capable of providing evidence 
of symptomatology, a lay person is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).  The veteran has received extensive medical treatment 
for many years from the VA for a series of serious medical 
problems.  However, he has not submitted any medical opinion 
or other medical evidence which supports his claim that he 
suffered any disability, or had any disability aggravated as 
the result of that treatment.  While he claims he had a 
myocardial infarction (heart attack) in July 1995, the 
hospital records for that period clearly show that he was 
admitted to rule out such an event, and during the 
hospitalization it was ruled out.  In fact, he was afforded 
extensive tests and given a stent for the purpose of 
preventing such an event.  Contrary to the arguments he has 
extensively advanced, there is simply no competent medical 
evidence which tends to show, or even implies, that the 
veteran's cardiovascular disability, coronary artery disease 
with unstable angina, was caused or aggravated by his VA 
hospital or medical treatment.  Thus, his claim may not be 
considered well grounded.  38 U.S.C.A. §§ 1151, 5107; 
38 C.F.R. § 3.358.  Since the claim is not well grounded, it 
must accordingly be denied.  Grottveit v. Brown, 5 Vet. App. 
91 (1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).  

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to establish a 
well grounded claim for compensation for a heart condition 
pursuant to the provisions of 38 U.S.C.A. § 1151.  See 
Robinette.  


ORDER

Entitlement to VA disability compensation for a 
cardiovascular disability pursuant to the provisions of 
38 U.S.C.A. § 1151 is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

